                  Case 2:19-cv-01299-MLP Document 1 Filed 08/19/19 Page 1 of 15




 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT
                                     WESTERN DISTRICT OF WASHINGTON
 7                                             AT SEATTLE
 8

 9       CENTER FOR BIOLOGICAL                                  Civil Action No. 2:19-cv-1299
         DIVERSITY and ORCA RELIEF
10       CITIZENS’ ALLIANCE,
                                                                COMPLAINT
11                                     Plaintiffs,
                   v.
12

13
         NATIONAL MARINE FISHERIES
         SERVICE; BARRY THOM, Regional
14
         Administrator of National Marine Fisheries
         Service West Coast Region; and WILBUR
15
         ROSS, Secretary of Commerce,
16                                     Defendants.
17

18                                              INTRODUCTION

19           1.         Plaintiffs Center for Biological Diversity and Orca Relief Citizens’ Alliance

20   challenge the failure of the National Marine Fisheries Service, the West Coast Regional

21   Administrator of the National Marine Fisheries Service, and the Secretary of the U.S.

22   Department of Commerce (collectively, “Fisheries Service” or “Defendants”) to render a final

23   decision on Plaintiffs’ petition to designate a whale protection zone to protect critically

24   endangered Southern Resident killer whales.
     COMPLAINT                                                       CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-1299                     1                            2400 NW 80th St. #146
                                                                                        Seattle, WA 98117
                                                                                           (206) 327-2344
                  Case 2:19-cv-01299-MLP Document 1 Filed 08/19/19 Page 2 of 15




 1           2.       These iconic creatures are a cherished symbol of the Pacific Northwest’s natural

 2   and cultural heritage, yet they are struggling to survive. There are now only 73 Southern

 3   Resident killer whales remaining, marking their lowest population in over 40 years. The species’

 4   alarming rate of decline in recent years means additional protections are urgently needed to

 5   prevent the orcas’ extinction.

 6           3.       Several recent and highly publicized deaths have heightened scientists’,

 7   conservationists’, and the general public’s call for action to protect these whales. In July 2018, a

 8   newborn calf lived for just under an hour. Her grieving mother “Tahlequah” carried her body for

 9   17 days over hundreds of miles.

10           4.       In September 2018, a three-year-old Southern Resident killer whale called

11   “Scarlet,” who showed signs of malnutrition and had been struggling to survive for months, was

12   presumed dead. She was one of the few females of reproductive age remaining in the population.

13   Her body was never recovered. Fisheries Service scientists concluded that because she had

14   become so thin and had very little blubber remaining on her body, she likely sank to the seafloor.

15           5.       Three additional adult orcas declared missing this July are now presumed dead.

16   These dead whales include a 42-year-old female (the mother of “Tahlequah”), a 28-year-old

17   male, and a 29-year-old male. Southern Resident killer whales need immediate action to ensure

18   their survival and recovery.

19           6.       The primary threats to Southern Resident killer whales are starvation from lack of

20   adequate prey (which is almost exclusively Chinook salmon); vessel noise and disturbance that

21   interferes with key foraging and other essential behaviors; and contaminants.

22           7.       On November 4, 2016, Plaintiffs submitted a petition to the Fisheries Service to

23   protect important foraging habitat for Southern Resident killer whales along with proposed

24   supporting regulations (hereinafter “whale protection zone Petition” or “Petition”). The Petition
     COMPLAINT                                                     CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-1299                  2                             2400 NW 80th St. #146
                                                                                      Seattle, WA 98117
                                                                                         (206) 327-2344
                  Case 2:19-cv-01299-MLP Document 1 Filed 08/19/19 Page 3 of 15




 1   sought a prohibition of motorized vessels from April 1 through September 30 of each year within

 2   a portion of Southern Resident killer whales’ designated critical habitat in the Salish Sea to

 3   reduce vessel disturbance on foraging killer whales during the months they congregate there.

 4           8.       Almost three years have passed since Plaintiffs submitted the whale protection

 5   zone Petition, without any final response from the Fisheries Service. The Fisheries Service’s

 6   inaction constitutes agency action unlawfully withheld or unreasonably delayed under the

 7   Administrative Procedure Act (“APA”), 5 U.S.C. §706(1), and places Southern Resident killer

 8   whales at a greater risk of extinction. Accordingly, Plaintiffs seek an order from this Court

 9   establishing a prompt deadline for the Fisheries Service to substantively respond to the whale

10   protection zone Petition for Southern Resident killer whales.

11                                     JURISDICTION AND VENUE

12           9.       This Court has jurisdiction over this action pursuant to 28 U.S.C. § 1331 (actions

13   arising under the laws of the United States, including the APA, 5 U.S.C. §§ 551-706), and 28

14   U.S.C. § 1346 (actions against the United States). An actual, justiciable controversy now exists

15   between Plaintiffs and Defendants, and the requested relief is proper under 28 U.S.C. §§ 2201-02

16   (declaratory and injunctive relief) and 5 U.S.C. § 706(1) (unlawfully withheld agency action).

17           10.      The APA provides a waiver of the federal government’s sovereign immunity.

18   5 U.S.C. § 702.

19           11.      Venue is proper in this district under 28 U.S.C. § 1391(e) because the events and

20   omissions giving rise to the claim are occurring in this district.

21                                   INTRADISTRICT ASSIGNMENT

22           12.      Pursuant to Civil Local Rule 3(e), this action is properly assigned to the Seattle or

23   Tacoma Division of this Court because a substantial part of the events or omissions giving rise to

24   Plaintiffs’ claims occurred in counties within these divisions.
     COMPLAINT                                                      CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-1299                    3                            2400 NW 80th St. #146
                                                                                       Seattle, WA 98117
                                                                                          (206) 327-2344
               Case 2:19-cv-01299-MLP Document 1 Filed 08/19/19 Page 4 of 15




 1                                                 PARTIES

 2                                                  Plaintiffs

 3           13.     Plaintiff Center for Biological Diversity (“Center”) is a nonprofit corporation that

 4   advocates for the protection of threatened and endangered species and their habitats through

 5   science, policy, and environmental law. The Center’s Oceans Program focuses specifically on

 6   conserving marine wildlife and habitat. In pursuit of this mission, the Center has been actively

 7   involved in securing protections for imperiled marine mammals, including Southern Resident

 8   killer whales. In 2001, the Center filed a petition to list Southern Resident killer whales as an

 9   endangered species under the Endangered Species Act, and through legal action it secured such

10   protections for this population. The Center also has engaged in longstanding efforts to protect

11   Southern Resident killer whale habitat from water and noise pollution; disturbance from vessels;

12   the risk of offshore oil drilling activities and spills; and other threats. In 2016, the Center

13   partnered with Orca Relief Citizens’ Alliance to file the whale protection zone Petition with the

14   Fisheries Service.

15           14.     The Center has more than 67,300 members, many of whom live on the West

16   Coast of the United States. The Center brings this action on behalf of itself and its members.

17   Center members and staff live near and regularly visit the San Juan Islands and Salish Sea to

18   observe, photograph, study, and otherwise enjoy Southern Resident killer whales and their

19   habitat. Center members have an interest in Southern Resident killer whales and their habitat,

20   including waters around the San Juan Islands. For example, Center members regularly sail,

21   kayak, and go whale watching to enjoy the marine habitat and look for and photograph Southern

22   Resident killer whales. Center members and staff derive recreational, spiritual, professional,

23   scientific, educational, aesthetic, and cultural benefits from the presence of Southern Resident

24
     COMPLAINT                                                       CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-1299                    4                             2400 NW 80th St. #146
                                                                                        Seattle, WA 98117
                                                                                           (206) 327-2344
               Case 2:19-cv-01299-MLP Document 1 Filed 08/19/19 Page 5 of 15




 1   killer whales and their habitat. Center members and staff intend to continue to frequently engage

 2   in these activities and to use and enjoy the Southern Resident killer whale’s habitat in the future.

 3           15.     Plaintiff Orca Relief Citizens’ Alliance (“Orca Relief “) is a non-profit

 4   organization committed to the conservation of killer whales, with a primary focus on the

 5   Southern Resident killer whales of the Pacific Northwest. For more than 20 years, Orca Relief

 6   has continued its longstanding commitment to protect Southern Resident killer whales through

 7   scientific research, governmental action, and public information. Orca Relief was founded in

 8   1997 by Mark Anderson, who anticipated a serious decline in the number of the now-critically

 9   endangered Southern Resident killer whales due to the increase of noise in their Salish Sea and

10   Puget Sound habitats. Southern Resident killer whales are limited in geographic range and do not

11   interbreed with other orca populations, and their population fell from 98 to 80 between 1995 and

12   2001. There was a need for research and education on the causes of this increase in mortality

13   rate, and Orca Relief began raising funds for research performed by scientists at the University of

14   Washington and the Marine Mammal Laboratory at the Fisheries Service, among others. The

15   research that Orca Relief supported has contributed to the current understanding of the causes of

16   Southern Resident killer whale decline—including vessel noise and disturbance—as well as

17   necessary steps to reverse this downward trend.

18           16.     Orca Relief has sponsored several major research projects on orca-vessel

19   interactions, including their energetic effects (the amount of energy expended by whales around

20   vessels) and the effects of engine noise on orca sonar. Orca Relief was actively involved in the

21   successful effort to have the Southern Resident killer whale listed as endangered under the

22   federal Endangered Species Act and to include noise and disturbance reduction in the Fisheries

23   Service’s recovery plan for orcas.

24
     COMPLAINT                                                     CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-1299                  5                             2400 NW 80th St. #146
                                                                                      Seattle, WA 98117
                                                                                         (206) 327-2344
               Case 2:19-cv-01299-MLP Document 1 Filed 08/19/19 Page 6 of 15




 1           17.     The Fisheries Service’s failure to respond to Plaintiffs’ whale protection zone

 2   Petition deprives the Southern Resident killer whale of additional protections that are vitally

 3   important to its survival and eventual recovery. The Fisheries Service’s protracted failure to act

 4   diminishes the aesthetic, recreational, spiritual, scientific, and other interests of Plaintiffs and

 5   their members, because without action, Southern Resident killer whales are more vulnerable to

 6   the threats of vessel noise and disturbance; collisions; pollution; displacement from key foraging

 7   areas; and impaired feeding and reproduction. The absence of the protections the Petition would

 8   deliver places the Southern Resident killer whales at greater risk of extinction and reduces their

 9   chances of survival and recovery.

10           18.     In the time the Petition has languished before the Fisheries Service, the species

11   has remained vulnerable to harassment and harm in its key foraging area off the coast of San

12   Juan Island, and the population has declined from 80 to 73 individuals. Plaintiffs and their

13   members are injured because their use and enjoyment of Southern Resident killer whales and

14   those areas the whales inhabit are threatened, degraded, and harmed by the Fisheries Service’s

15   failure to establish a whale protection zone or, at minimum, to respond to Plaintiffs’ Petition.

16   Further, the Fisheries Service’s failure to take final action on Plaintiffs’ Petition also harms and

17   will continue to harm Plaintiffs’ and their members’ procedural interests.

18           19.     The above-described cultural, spiritual, aesthetic, recreational, scientific,

19   educational, procedural, and other interests of the Plaintiffs and their members have been, are

20   being, and unless the relief requested herein is granted, will continue to be adversely affected and

21   irreparably injured by the Fisheries Service’s continued delay in issuing a final response and

22   establishing a whale protection zone.

23           20.     The relief sought in this case will redress these injuries. A response from the

24   Fisheries Service granting Plaintiffs’ request for rules establishing a whale protection zone to
     COMPLAINT                                                       CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-1299                    6                             2400 NW 80th St. #146
                                                                                        Seattle, WA 98117
                                                                                           (206) 327-2344
               Case 2:19-cv-01299-MLP Document 1 Filed 08/19/19 Page 7 of 15




 1   benefit Southern Resident killer whales could reduce water and noise pollution; restrict vessel

 2   traffic disturbance; and improve foraging habitat and conditions. These results will increase the

 3   chances of Southern Resident killer whale survival and recovery, which in turn will protect

 4   Plaintiffs’ and their members’ enjoyment of and interests in the species and its habitat.

 5                                                Defendants

 6           21.     Defendant National Marine Fisheries Service is an agency within the U.S.

 7   Department of Commerce. The Fisheries Service is the agency to which the Secretary of

 8   Commerce has delegated the authority to protect and manage endangered marine mammals,

 9   including Southern Resident killer whales.

10           22.     Defendant Barry Thom is named in his official capacity as the West Coast

11   Regional Administrator of the Fisheries Service. Regional Administrator Thom has the

12   responsibility at the regional level for implementing and fulfilling the agency’s duties to protect

13   and manage endangered marine mammals.

14           23.     Defendant Wilbur Ross is named in his official capacity as the Secretary of

15   Commerce. The Secretary is vested with authority over endangered marine mammals under the

16   Endangered Species Act and the Marine Mammal Protection Act. The Secretary has the duty and

17   authority to conserve and recover Southern Resident killer whales and is responsible for the

18   violations alleged in this case. The Secretary has the ultimate duty and authority to issue the

19   agency action requested in this complaint.

20                                   STATUTORY BACKGROUND

21                                      The Endangered Species Act

22           24.     The Endangered Species Act (“ESA”) was enacted, in part, to provide a “means

23   whereby the ecosystems upon which endangered species and threatened species depend may be

24   conserved.” 16 U.S.C. § 1531(b).
     COMPLAINT                                                     CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-1299                  7                             2400 NW 80th St. #146
                                                                                      Seattle, WA 98117
                                                                                         (206) 327-2344
               Case 2:19-cv-01299-MLP Document 1 Filed 08/19/19 Page 8 of 15




 1           25.     The ESA requires federal agencies to “utilize their authorities in furtherance of

 2   the purposes of [the ESA] by carrying out programs for the conservation of endangered species

 3   and threatened species.” 16 U.S.C. § 1536(a)(1).

 4           26.     The ESA defines “conservation” to mean “the use of all methods and procedures

 5   which are necessary to bring any endangered species or threatened species to the point at which

 6   the measures provided pursuant to this Act are no longer necessary.” 16 U.S.C. § 1532(3).

 7           27.     An array of statutory protections applies once a species is listed under the ESA.

 8   Under the ESA, the Secretary of Commerce is required to develop and implement recovery plans

 9   for the conservation and survival of endangered and threatened species. 16 U.S.C. § 1533(f).

10           28.     The ESA generally prohibits “take” of endangered species. 16 U.S.C. § 1538(a).

11   The ESA defines take to mean “harass, harm, pursue, hunt, shoot, wound, kill, trap, capture, or

12   collect, or to attempt to engage in any such conduct.” Id. § 1532(19).

13           29.     The Southern Resident killer whale was listed as “endangered” under the ESA in

14   2005. 70 Fed. Reg. 69,903 (Nov. 18, 2005). The Fisheries Service designated “critical habitat”

15   for the population in 2006. 50 C.F.R. § 226.206; 71 Fed. Reg. 69,054 (Nov. 29, 2006). In 2008,

16   the Fisheries Service issued a recovery plan for the Southern Resident killer whale, which

17   defines actions that are necessary, based upon the best available scientific and commercial data,

18   for the conservation and survival of the species.

19                                   The Marine Mammal Protection Act

20           30.     The Marine Mammal Protection Act (“MMPA”) aims to protect marine mammals

21   and their essential habitats from extinction or depletion as a result of human activities. 16 U.S.C.

22   § 1361. It declares that marine mammals “should not be permitted to diminish beyond the point

23   at which they cease to be a significant functioning element in the ecosystem of which they are a

24   part.” Id. § 1361(2).
     COMPLAINT                                                     CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-1299                  8                             2400 NW 80th St. #146
                                                                                      Seattle, WA 98117
                                                                                         (206) 327-2344
                 Case 2:19-cv-01299-MLP Document 1 Filed 08/19/19 Page 9 of 15




 1           31.     The MMPA prohibits the “take” of marine mammals, 16 U.S.C. § 1372, which

 2   includes “any act of pursuit, torment, or annoyance” that has the potential to injure or disturb the

 3   migration, breeding, feeding, sheltering, or other behavioral patterns of a marine mammal. Id.

 4   § 1362(13), (18). The MMPA also mandates that the Fisheries Service “shall prescribe such

 5   regulations as are necessary and appropriate to carry out the purposes of [the Act].” Id.

 6   § 1382(a).

 7           32.     The Fisheries Service designated the Southern Resident killer whale as a

 8   “depleted” stock under the MMPA in 2003. 68 Fed. Reg. 31,980 (May 29, 2003). Because

 9   Southern resident killer whales are listed as “endangered” under the ESA, they are also

10   considered a “strategic” stock under the MMPA. 16 U.S.C. § 1362(19)(C).

11                                    Administrative Procedure Act

12           33.     The Administrative Procedure Act (“APA”) provides general rules governing how

13   federal agencies propose and establish regulations and issue other decisions. 5 U.S.C. §§ 551–

14   706.

15           34.     The APA requires that “[e]ach agency shall give an interested person the right to

16   petition for the issuance, amendment, or repeal of a rule.” 5 U.S.C. § 553(e).

17           35.     The APA further requires that “within a reasonable time, each agency shall

18   proceed to conclude a matter presented to it,” 5 U.S.C. § 555(b), and that agencies give “prompt

19   notice” if they deny a petition, providing “a brief statement of the grounds for denial.” Id.

20   § 555(e).

21           36.     Any “person suffering legal wrong because of agency action, or adversely

22   affected or aggrieved by agency action within the meaning of a relevant statute,” has a cause of

23   action under the APA. 5 U.S.C. § 702. Agency action includes an agency’s “failure to act.” Id.

24   § 551(13).
     COMPLAINT                                                     CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-1299                  9                             2400 NW 80th St. #146
                                                                                      Seattle, WA 98117
                                                                                         (206) 327-2344
               Case 2:19-cv-01299-MLP Document 1 Filed 08/19/19 Page 10 of 15




 1           37.     The APA requires a reviewing court to “compel agency action unlawfully

 2   withheld or unreasonably delayed.” 5 U.S.C. § 706(1).

 3                                      FACTUAL BACKGROUND

 4                                   The Southern Resident Killer Whale

 5           38.     Southern Resident killer whales, also known as orcas, are charismatic black and

 6   white marine mammals that are an icon of the Pacific Northwest. They are intelligent, social

 7   animals that live in highly organized groups known as pods. These killer whales form strong

 8   social bonds and have been observed sharing the responsibilities of caring for the young, sick,

 9   and injured.

10           39.     Southern Resident killer whales are distinct from other killer whales. They are

11   residents of the Salish Sea and have a unique dialect and diet. Their diet consists primarily of

12   Chinook salmon.

13           40.     The Southern Resident killer whale population is in decline. Southern Resident

14   killer whales have continued to decline since their 2005 listing as an endangered species and are

15   now at grave risk of extinction. The current population includes only 73 whales, the lowest

16   recorded number since 1976.

17

18

19

20

21

22

23

24
     COMPLAINT                                                    CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-1299                 10                            2400 NW 80th St. #146
                                                                                     Seattle, WA 98117
                                                                                        (206) 327-2344
               Case 2:19-cv-01299-MLP Document 1 Filed 08/19/19 Page 11 of 15




 1

 2

 3

 4

 5

 6

 7
                      Figure 1. Southern Resident killer whales (NOAA Fisheries West Coast 2015)
 8

 9           41.     In 2015, the Fisheries Service identified the Southern Resident killer whale as a

10   “Species in the Spotlight” due to its high risk of extinction. The Fisheries Service selected just

11   eight Species in the Spotlight, choosing marine species for which “immediate, targeted efforts

12   are vital for stabilizing their populations and preventing their extinction.” The Fisheries Service

13   ranked the Southern Resident killer whale as a “recovery priority #1,” which is one whose

14   extinction is almost certain in the immediate future because of rapid population decline or habitat

15   destruction.

16           42.     The primary threats to Southern Resident killer whales are (1) starvation from

17   lack of availability of prey; (2) vessel noise and disturbance that interrupt key foraging and other

18   behaviors; and (3) toxic pollution that bio-accumulates and is stored in the orcas’ fat.

19           43.     Killer whales use sound and echolocation to find prey. Noise pollution can mask

20   the clicks they use to locate prey.

21           44.     Disturbance from vessels contributes to lost foraging time, decreased prey

22   consumption, higher energetic outputs, and starvation in Southern Resident killer whales.

23   Research has shown that vessels of all types disrupt normal behavioral patterns and cause the

24   whales to spend more time traveling and less time foraging.
     COMPLAINT                                                         CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-1299                    11                              2400 NW 80th St. #146
                                                                                          Seattle, WA 98117
                                                                                             (206) 327-2344
               Case 2:19-cv-01299-MLP Document 1 Filed 08/19/19 Page 12 of 15




 1           45.     Nutritional stress leads to fat metabolism and the release of stored toxins, which

 2   can contribute to further harm and reproductive failure.

 3           46.     In 2008, the Fisheries Service finalized a recovery plan for the Southern Resident

 4   killer whales. The recovery plan identifies vessel disturbance as a threat to the species and

 5   prioritizes the management of this threat through regulations or protected areas.

 6          Plaintiffs’ Petition and the Fisheries Service’s Failure to Substantively Respond

 7           47.     On November 4, 2016, Plaintiffs filed a Petition with the Fisheries Service

 8   requesting that it establish a whale protection zone for Southern Resident killer whales. The

 9   Petition sought protections for a 10- to 12-square mile area west of San Juan Island that is

10   essential foraging habitat for the Southern Resident killer whale.

11           48.     Plaintiffs also recommended that the Service analyze and assess appropriate

12   boundaries during rulemaking that are based on best available science and ensure a protected

13   area or network of areas that are most beneficial for the Southern Resident killer whale.

14           49.     To reduce noise and disturbance that can disrupt killer whale foraging, the

15   Petition requested that the Fisheries Service prohibit motorized vessels—with limited exceptions,

16   for example for emergency and enforcement vessels—in a whale protection zone during the

17   months that killer whales most frequently occur in the area (generally between April 1st and

18   September 30th). The Petition also recommended that the Fisheries Service consider providing

19   an exception for other specific vessels or uses, in particular those related to tribal fishing and

20   cultural practices.

21           50.     The Petition recommended a vessel permitting program for motorized commercial

22   and private whale watching combined with education, monitoring, and enforcement programs to

23   enhance vessel compliance within the whale protection zone. The Petition noted that restrictions

24   on vessel distance and speed would help reduce noise exposure, and it recommended a
     COMPLAINT                                                      CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-1299                  12                             2400 NW 80th St. #146
                                                                                       Seattle, WA 98117
                                                                                          (206) 327-2344
               Case 2:19-cv-01299-MLP Document 1 Filed 08/19/19 Page 13 of 15




 1   requirement for vessels to have automated identification systems, which would improve

 2   enforcement of vessel restrictions.

 3           51.     In this way, the Petition’s proposed regulations sought to address key threats to

 4   the survival of the Southern Resident killer whales from prey limitation and noise pollution.

 5           52.     The Petition requested that the Fisheries Service promulgate these and other rules

 6   to conserve the endangered Southern Resident killer whales pursuant to its duties and authorities

 7   under the Endangered Species Act and Marine Mammal Protection Act.

 8           53.     In 2009, under these same authorities, the Fisheries Service proposed a rule to

 9   establish a similar “no-go” zone west of San Juan Island to protect Southern Resident killer

10   whales from vessel disturbance. See 74 Fed. Reg. 37,674, 37,680 (July 29, 2009). The Fisheries

11   Service never finalized the no-go zone, and in 2011 it decided to collect information on the no-

12   go zone “for consideration in a future rulemaking.” 76 Fed. Reg. 20,870 (Apr. 14, 2011).

13           54.     It has been nearly 10 years since the Fisheries Service began collecting

14   information and considering such a rulemaking. In the meantime, the population of Southern

15   Resident killer whales has declined from 85 animals in 2009 to a mere 73 animals today.

16           55.     To date, the Fisheries Service has not initiated a rulemaking, denied the Petition,

17   or otherwise substantively responded to the Petition. Plaintiffs have been awaiting a response for

18   almost three years. In that time, the Southern Resident killer whale population has declined, and

19   they remain vulnerable to vessel disturbance in important foraging habitat. The Fisheries Service

20   has withheld action and unreasonably delayed its response to Plaintiffs’ Petition.

21           56.     While not required, Plaintiffs provided the Secretary of Commerce and Regional

22   Administrator of the Fisheries Service with notice of these violations more than 60 days prior to

23   the commencement of this case. They have not responded to this notice.

24
     COMPLAINT                                                     CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-1299                 13                             2400 NW 80th St. #146
                                                                                      Seattle, WA 98117
                                                                                         (206) 327-2344
               Case 2:19-cv-01299-MLP Document 1 Filed 08/19/19 Page 14 of 15




 1                                         CLAIM FOR RELIEF

 2                             Violations of the Administrative Procedure Act

 3           57.     Plaintiffs re-allege and incorporate, as if fully set forth herein, each and every

 4   allegation in the preceding paragraphs of this Complaint.

 5           58.     The Fisheries Service’s protracted and ongoing failure to take final action on

 6   Plaintiffs’ Petition to establish a whale protection zone for the critically endangered Southern

 7   Resident killer whale constitutes an agency action “unlawfully withheld or unreasonably

 8   delayed” within the meaning of the Administrative Procedure Act. 5 U.S.C. § 706(1). The

 9   Fisheries Service’s failure violates the Administrative Procedure Act. Id. § 555(b).

10           59.     The Fisheries Service’s violations described herein are harming and will continue

11   to harm Plaintiffs’ and their members’ interests. This Court has jurisdiction to adjudicate these

12   claims and grant Plaintiffs’ requested relief to remedy these harms.

13                                       REQUEST FOR RELIEF

14   For the reasons stated above, Plaintiffs respectfully request that this Court:

15           1.      Declare that the Fisheries Service has violated and continues to violate the

16   Administrative Procedure Act by failing to respond to Plaintiffs’ Petition for rulemaking to

17   establish a whale protection zone to benefit Southern Resident killer whales;

18           2.      Order the Fisheries Service to respond to Plaintiffs’ Petition no later than December

19   19, 2019;

20           3.      Award Plaintiffs the costs of this litigation, including reasonable attorney’s fees;

21   and

22           4.      Provide such other relief as may be just and proper.

23   //

24   //
     COMPLAINT                                                      CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-1299                  14                             2400 NW 80th St. #146
                                                                                       Seattle, WA 98117
                                                                                          (206) 327-2344
               Case 2:19-cv-01299-MLP Document 1 Filed 08/19/19 Page 15 of 15




 1           Respectfully submitted this 19th day of August 2019,

 2
                                                 /s/ Sarah Uhlemann
 3                                               Sarah Uhlemann (WA Bar No. 41164)

 4                                               /s/ Sophia Ressler
                                                 Sophia Ressler (WA Bar No. 48406)
 5
                                                 CENTER FOR BIOLOGICAL DIVERSITY
 6                                               2400 NW 80th Street, #146
                                                 Seattle, WA 98117
 7                                               Phone: (206) 327-2344
                                                 suhlemann@biologicaldiversity.org
 8                                               sressler@biologicaldiversity.org

 9                                               Julie Teel Simmonds (CO Bar No. 32822)
                                                 CENTER FOR BIOLOGICAL DIVERSITY
10                                               1536 Wynkoop St., Ste. 421
                                                 Denver, CO 80202
11                                               Phone: (619) 990-2999
                                                 jteelsimmonds@biologicaldiversity.org
12                                               Pro hac vice pending

13                                               Catherine Kilduff (VA Bar No. 89727)
                                                 CENTER FOR BIOLOGICAL DIVERSITY
14                                               801 Boush St., Ste. 200
                                                 Norfolk, VA 23510
15                                               Phone: (202) 780-8862
                                                 ckilduff@biologicaldiversity.org
16                                               Pro hac vice pending

17                                               Attorneys for Plaintiffs

18

19

20

21

22

23

24
     COMPLAINT                                                  CENTER FOR BIOLOGICAL DIVERSITY
     Civil Action No. 2:19-cv-1299               15                            2400 NW 80th St. #146
                                                                                   Seattle, WA 98117
                                                                                      (206) 327-2344
